
	
		I
		112th CONGRESS
		2d Session
		H. R. 5920
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Clarke of
			 Michigan (for himself and Mr.
			 Stivers) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To create jobs and promote fair trade by increasing
		  duties on certain foreign goods imported into the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Manufacturing Jobs and
			 Promoting Fair Trade Act.
		2.Polyurethane
			 spongesSubheading 3921.13.50
			 of the Harmonized Tariff Schedule of the United States is amended in the
			 general rate of duty column by striking 4.2% and inserting
			 6.5%.
		3.Steel wool
			 cleaning padsSubheading
			 7323.10.00 of the Harmonized Tariff Schedule of the United States is
			 amended—
			(1)in the general
			 rate of duty column, by striking Free and inserting
			 20%; and
			(2)in the special
			 rate of duty column, by inserting the following: Free (A, AU, BH, CA,
			 CL, E, IL, J, JO, MA, MX, OM, P, PE, SG).
			4.Effective
			 dateThe amendments made by
			 this Act shall apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
		
